April 29, 2011 Securities and Exchange Commission Judiciary Plaza treet, NE Washington, DC 20549 Subj:Security Equity Fund - File Nos.:002-19458 and 811-01136 Dear Sir or Madam: In accordance with the provisions of Rule497(j) under the Securities Act of 1933, please accept this letter as certification that the Prospectuses and Statement of Additional Information do not differ from that contained in Security Equity Fund’s Post-Effective Amendment No.117, filed electronically on April 28, 2011. If you have any questions concerning this filing, please contact me at (785)431-3226, or Julien Bourgeois of Dechert, LLP at (202) 261-3451. Sincerely, AMY J. LEE Amy J. Lee Vice President and Secretary Security Equity Fund Attachments
